DETAILED ACTION
The amendments filed on 4/9/2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; the extended end continuously inclines from a center of the middle portion in a circumferential direction of the cylindrical portion. For example, the structural detail of a center of the middle portion not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 including all the depending claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the extended end continuously inclines from a center of the middle portion in a circumferential direction of the cylindrical portion toward each of the ends of the at least one of the first arc regions”. It is not clear a center refers to which section of the middle portion of the first arc regions. The specification does not clearly define any reference axis or any reference point to indicate where a center of the middle portion is taken to be with respect to the structure of the first arc regions, therefore, the bolded phrase makes the claimed limitations indefinite. According to the published specification in paragraph [9] an extended end formed such that an extending dimension extending from the cylindrical portion continuously increases from each of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (10801518 B2), in view of Nezu (20170248327 A1).

Claim 1: Nakashima discloses a fan unit (i.e., 102) comprising:
a fan (i.e., 1); and
10a bell mouth (i.e., 2) comprising a cylindrical portion (i.e., annotated by examiner in FIG.7) that surrounds the fan (i.e., 1), wherein 
the cylindrical portion (i.e., annotated by examiner in FIG.7) comprises: 
two first arc regions (i.e., annotated by examiner in FIG.7); 
a second arc region (i.e., annotated by examiner in FIG.7); and 
15a guide portion (i.e., annotated by examiner in FIG.7) disposed in at least one of the first arc regions (i.e., see annotated by examiner in FIG.7), wherein the guide portion (i.e., annotated by examiner in FIG.7) extends farther than an end (i.e., as shown in annotated FIG.7; the guide portion extended longer downward than the end of the second arc region) of the second arc region (i.e., annotated by examiner in FIG.7) in an air-blowing direction (i.e., ‘A’),
the guide portion (i.e., annotated by examiner in FIG.7) comprises an extended end (i.e., extended end is at 221D; see annotated by examiner in FIG.7) extending from the cylindrical portion (i.e., annotated by examiner in FIG.7), wherein the extended end has a dimension (i.e., extended end having a dimension is inherent) that continuously increases from both ends (i.e., ends are inherent to the first arc regions) of the 20at least 
the extended end (i.e., annotated by examiner in FIG.7) continuously inclines from a center of the middle portion (i.e., center of the middle portion is inherent to the structure of the first arc regions) in a circumferential direction of the cylindrical portion (i.e., to clarify, as shown in annotated FIG.7 the extended end is slopped, therefore, it is continuously inclined as claimed) toward each of the ends of the at least one of the first arc regions (i.e., annotated by examiner in FIG.7).
[AltContent: textbox (Second arc region)][AltContent: textbox (Two first arc regions)]
[AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Guide portion extended farther than end of second arc region)][AltContent: connector][AltContent: textbox (End of second arc region )][AltContent: textbox (Extended end)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Guide portion)][AltContent: textbox (Cylindrical portion)]
    PNG
    media_image1.png
    384
    692
    media_image1.png
    Greyscale

Nakashima discloses the apparatus as claimed in claim 1, but fails to disclose a fan casing having: a long side corresponding to either a width or a depth of the fan casing; a short side corresponding to the other of the width or the depth; and an upper 
However, it is extremely well-known in the art having a fan to be housed in a case, as an evidence provided by Nezu. Nezu teaches 5a fan casing (i.e., blower chamber used as fan casing; see paragraph [21]) having: a long side (i.e., long side is inherent; see FIG.2) corresponding to either a width or a depth (i.e., width & depth are inherent; see FIG.2) of the fan casing (i.e., FL or FR); a short side (i.e., short side is inherent; see FIG.2) corresponding to the other of the width or the depth (i.e., see FIG.2); and an upper surface (i.e., upper surface is inherent; see FIG.2) on which a blow-out grille (i.e., annotated by examiner in FIG.2) is mounted (i.e., annotated by examiner in FIG.2; a fan is housed in the case and blows out air from the blow-out grille) for the purpose of protecting the fan from the environment and preventing undesired objects from entering the fan and damaging its blades.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Nakashima to include a well-known structure fan casing having: a long side corresponding to either a width or a depth of the fan casing; a short side corresponding to the other of the width or the depth; and an upper surface on which a blow-out grille is mounted a fan housed in the fan casing and that blows out air from the blow-out grille as taught by Nezu in order to protect the fan from the environment and to prevent undesired objects from entering the fan and damaging its blades.

    PNG
    media_image2.png
    706
    610
    media_image2.png
    Greyscale

Claim 2: Nakashima as modified discloses the apparatus as claimed in claim 1, wherein the cylindrical portion (i.e., annotated by examiner in FIG.7) comprises another guide portion (i.e., annotated by examiner in FIG.7), wherein the two guide portions are disposed in the two first arc regions (i.e., see annotated by examiner in FIG.7), respectively, such that 25the two guide portions face each other (i.e., annotated by examiner in FIG.7). 
[AltContent: connector][AltContent: textbox (Another Guide portion)]
    PNG
    media_image3.png
    428
    864
    media_image3.png
    Greyscale

Claim 3: Nakashima as modified discloses the apparatus as claimed in claim 1, wherein an interior surface (i.e., interior surface is inherent) of the guide portion (i.e., annotated by examiner in FIG.7) gradually inclines radially outward from an upstream side (i.e., to clarify, guide portion as shown in annotated FIG.7 is sloped toward downstream side of the air flow) toward a downstream side in the air-blowing direction (i.e., ‘A’; FIG.4).  

Claim 4: Nakashima as modified discloses the apparatus as claimed in claim 1, an outdoor unit (i.e., 200) of an air conditioner (i.e., FIG.8), the outdoor unit comprising: 
the fan unit (i.e., 102) according to claim 1; and 
a main casing (i.e., annotated by examiner in FIG.8) on which the fan unit is mounted, wherein 16the main casing (i.e., annotated by examiner in FIG.8) houses a heat exchanger (i.e., 201).  

    PNG
    media_image4.png
    500
    488
    media_image4.png
    Greyscale

Claim 5: Nakashima as modified discloses the apparatus as claimed in claim 4, further comprising: 
wherein the fan casing (i.e., as Nakashima was previously modified to include blower chamber as a fan casing by Nezu) of the fan unit (i.e., Nakashima 102) has 5a rectangular cross section (i.e., Nezu, blower chamber has a rectangular cross section) that is perpendicular to an axis direction of the fan (i.e., Nakashima 1) (i.e., axis direction of the fan is inherent) and has a width and a depth different from each other (to clarify, since the blower chamber of Nezu has the rectangular shape, therefore, the width and the depth having different dimensions),
Nakashima as modified discloses the apparatus as claimed in claim 5, except for additional fan units, and fan casing of each of the fan units, wherein among the fan units, the long side of the fan casing of a first fan unit abuts the long side of the fan casing of a second fan unit.


Claim 6: Nakashima as modified discloses the apparatus as claimed in claim 2, wherein an interior surface (i.e., interior surface is inherent) of the guide portion (i.e., annotated by examiner in FIG.7) gradually inclines radially outward from an upstream side (i.e., to clarify, guide portion as shown in annotated FIG.7 is sloped toward downstream side of the air flow) toward a downstream side in the air-blowing direction (i.e., ‘A’; FIG.4).  

Claim 7: Nakashima as modified discloses the apparatus as claimed in claim 2, an outdoor unit (i.e., 200) of an air conditioner (i.e., FIG.8), the outdoor unit comprising: 
the fan unit (i.e., 102) according to claim 2; and 


    PNG
    media_image5.png
    486
    478
    media_image5.png
    Greyscale

Claim 8: Nakashima as modified discloses the apparatus as claimed in claim 3, an outdoor unit (i.e., 200) of an air conditioner (i.e., FIG.8), the outdoor unit comprising: 
the fan unit (i.e., 102) according to claim 3; and 
a main casing (i.e., annotated by examiner in FIG.8) on which the fan unit is mounted, wherein 16the main casing (i.e., annotated by examiner in FIG.8) houses a heat exchanger (i.e., 201).

    PNG
    media_image5.png
    486
    478
    media_image5.png
    Greyscale

Claim 9: Nakashima as modified discloses the apparatus as claimed in claim 7, further comprising: 
wherein the fan casing (i.e., as Nakashima was previously modified to include blower chamber as a fan casing by Nezu) of the fan unit (i.e., Nakashima 102) has 5a rectangular cross section (i.e., Nezu, blower chamber has a rectangular cross section) that is perpendicular to an axis direction of the fan (i.e., Nakashima 1) (i.e., axis direction of the fan is inherent) and has a width and a depth different from each other (to clarify, since the blower chamber of Nezu has the rectangular shape, therefore, the width and the depth having different dimensions),

Nakashima as modified discloses the apparatus as claimed in claim 9, except for additional fan units, and fan casing of each of the fan units, wherein among the fan units, the long side of the fan casing of a first fan unit abuts the long side of the fan casing of a second fan unit.


Claim 10: Nakashima as modified discloses the apparatus as claimed in claim 8, further comprising: 
wherein the fan casing (i.e., as Nakashima was previously modified to include blower chamber as a fan casing by Nezu) of the fan unit (i.e., Nakashima 102) has 5a rectangular cross section (i.e., Nezu, blower chamber has a rectangular cross section) that is perpendicular to an axis direction of the fan (i.e., Nakashima 1) (i.e., axis direction of the fan is inherent) and has a width and a depth different from each other (to clarify, since the blower chamber of Nezu has the rectangular shape, therefore, the width and the depth having different dimensions),

Nakashima as modified discloses the apparatus as claimed in claim 10, except for additional fan units, and fan casing of each of the fan units, wherein among the fan units, the long side of the fan casing of a first fan unit abuts the long side of the fan casing of a second fan unit.
However, Nezu teaches two fan units (i.e., blowers 4L and 4R used as fan units), and fan casing (i.e., blower chambers FL and FR used as fan casings) of each of the fan units (i.e., 4L/4R), wherein among the fan units, the long side (i.e., long side is inherent) of the fan casing (i.e., FL) of a first fan unit (i.e., 4L used as first fan unit) abuts (i.e., to clarify, as shown in FIG.2 both fans are next to each other having a common boundary with one another) the long side (i.e., long side is inherent) of the fan casing (i.e., FR) of a second fan unit (i.e., 4R used as second fan unit) 5. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Nakashima to include additional fan units and fan casings for each of the fan units to utilize more air and to increase cooling efficiency when a large air conditioner with more cooling load is required, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (Duplication of parts: MPEP 2144.04 VI-B). 

Response to Arguments
Applicant's arguments filed on 4/9/2021 with respect to all the claims under Claim Rejections - 35 USC § 103 have been fully considered, but they are not persuasive. As to applicant’s arguments to new features and amendments are addressed in this office .
Applicant’s argument on page 8: “Nakashima’s first arc region has a flat end portion, and the extended end does not incline from a center of a middle portion of the first arc region in a circumferential direction of a cylindrical portion”.
Examiner respectfully disagrees, because:
	Firstly, the annotated FIG.7 of Nakashima shows the first arc region is pointed to the non-flat portion, secondly, It is not claimed that the first arc region should not have a flat end portion. However, the second arc region A2 at least partially has a flat portion as shown in FIG.11 of the application. The specification does not distinguish between the structure of the first arc region and the structure of the second arc region. In other words, the specification does not clearly disclose the first arc region should not have a flat end and the second art region has a flat end, therefore, it is not required by the claim that the second arc region can have a flat end portion (as shown in FIG.11), and the first arc region cannot have a flat end portion.
	Portions 221A, 221D, 221B of the guide portion of Nakashima as illustrated in annotated FIG.7 have the same structure and the same configurations of the claimed limitations; the extended end as annotated in FIG.7 is connected to the both ends of the first arc region, and it is inclined. The amendments and new features of claim 1 are addressed in this office action above.
Applicant’s argument on page 9: “Nezu fails to supply what Nakashima lacks. Nezu merely discloses a blower chamber FC that is disposed on an upper portion of a machine chamber MC and that has a long side, a short side and upper surface on which 
Examiner respectfully disagrees, because:
As indicated in the office action, Nakashima only lacks a fan casing and a blow out grille which are common components used in a fan unit as an evidence provided by Nezu. Further, as indicated in the office action, Nakashima discloses all the claimed limitations as claimed in claim 1, including the structure of the first arc regions, except for the fan casing and a blow out grille, therefore, Nezu was only used to teach a fan casing and a blow out grille. Further, based on the applicant’s argument a person skilled in the art would not have found any reason or motivation to modify Nakashima in view of Nezu to achieve the claimed invention, which requires the inclination starting from the center of the middle portion; Note that Nakashima discloses the invention as claimed in claim 1, including the extended end continuously inclines from a center of the middle portion in a circumferential direction of the cylindrical portion toward each of the ends of the at least one of the first arc regions as addressed in this office action, except Nakashima only lacks a fan casing and a grille which are well-known components. Since, Nakashima’s invention and Nezu’s invention both relates to an outdoor unit, therefore, it is obvious to place the fan of Nakashima inside a fan casing with a grille as taught by Nezu in order to protect the fan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763